                           UNITED STATES DISTRICT COURT
                           WESTERN DISTRICT OF KENTUCKY
                                  AT OWENSBORO

CHARLES DAVID SCHOLL                                                                  PLAINTIFF

v.                                                    CIVIL ACTION NO. 4:18-CV-P131-JHM

DR. LESTER LEWIS et al.                                                            DEFENDANTS


                                  MEMORANDUM OPINION

        This matter is before the Court on initial review of Plaintiff Charles David Scholl’s pro se

complaint pursuant to 28 U.S.C. § 1915A. For the reasons that follow, the Court will dismiss the

instant action.

                                                 I.

        Plaintiff, currently a prisoner incarcerated at the Little Sandy Correctional Complex, filed

his complaint on a form for filing a civil-rights action pursuant to 42 U.S.C. § 1983. Therein, he

complains about his earlier detention at the Green River Correctional Complex (GRCC) and

sues, in their individual capacities, Dr. Lester Lewis, M.D., and Lessye Crafton, APRN, who are

Correct Care Solutions (CCS) employees who work at GRCC. As his statement of claims,

Plaintiff alleges:

           Medical Negleience for failing to realize I had/have a serious need. (1) Delay
           in time medical treatment. (3) Failing to realize I was in need of an outside
           Doctors assistants for ongoing bleeding and pain from where I had surgery
           done on 12-25-16, and since 2-18-18 my stoma has been protruding (4-6)
           inches outside my stomach.

Plaintiff then provides details regarding his claims and concludes as follows: “For the above

stated reasons and allegations, this states a claim for which relief can be rendered and clearly

shows negligence on behalf of Dr. Lester Lewis and Nurse Lessy Crafton for delay in medical
treatment.” As relief, Plaintiff seeks monetary and punitive damages, payment of court filing

fees, and “All follow-up medical care needed.”

                                                   II.

        Because Plaintiff is a prisoner seeking relief against governmental entities, officers,

and/or employees, this Court must review the instant action under 28 U.S.C. § 1915A. Under

§ 1915A, the trial court must review the complaint and dismiss the complaint, or any portion of

the complaint, if the court determines that it is frivolous or malicious, fails to state a claim upon

which relief may be granted, or seeks monetary relief from a defendant who is immune from

such relief. See § 1915A(b)(1), (2); McGore v. Wrigglesworth, 114 F.3d 601, 604 (6th Cir.

1997), overruled on other grounds by Jones v. Bock, 549 U.S. 199 (2007).

        A claim is legally frivolous when it lacks an arguable basis either in law or in fact.

Neitzke v. Williams, 490 U.S. 319, 325 (1989). The trial court may, therefore, dismiss a claim as

frivolous where it is based on an indisputably meritless legal theory or where the factual

contentions are clearly baseless. Id. at 327.

        In order to survive dismissal for failure to state a claim, “a complaint must contain

sufficient factual matter, accepted as true, to ‘state a claim to relief that is plausible on its face.’”

Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (quoting Bell Atl. Corp. v. Twombly, 550 U.S. 544,

570 (2007)). “A claim has facial plausibility when the plaintiff pleads factual content that allows

the court to draw the reasonable inference that the defendant is liable for the misconduct

alleged.” Id. (citing Twombly, 550 U.S. at 556). “[A] district court must (1) view the complaint

in the light most favorable to the plaintiff and (2) take all well-pleaded factual allegations as

true.” Tackett v. M & G Polymers, USA, LLC, 561 F.3d 478, 488 (6th Cir. 2009) (citing

Gunasekera v. Irwin, 551 F.3d 461, 466 (6th Cir. 2009) (citations omitted)).

                                                    2
        Additionally, federal district courts are courts of limited jurisdiction, and their powers are

enumerated in Article III of the Constitution and in statutes enacted by Congress. Bender v.

Williamsport Area Sch. Dist., 475 U.S. 534, 541 (1986); see generally, 28 U.S.C. §§ 1330-1364.

Therefore, “[t]he first and fundamental question presented by every case brought to the federal

courts is whether it has jurisdiction to hear a case, even where the parties concede or do not raise

or address the issue.” Douglas v. E.G. Baldwin & Assocs., Inc., 150 F.3d 604, 606-07 (6th Cir.

1998). Without jurisdiction, courts have no power to act. Id. at 606. The burden of establishing

jurisdiction rests with the plaintiff. Hedgepeth v. Tennessee, 215 F.3d 608, 611 (6th Cir. 2000);

Douglas, 150 F.3d at 606. “Congress has defined the province of federal judicial authority in

two basic jurisdictional statutes.” Douglas, 150 F.3d at 607 (citing 28 U.S.C. §§ 1331, 1332).

                                     A. Diversity Jurisdiction

        Under the diversity-jurisdiction statute, 28 U.S.C. § 1332, “[t]he district courts shall have

original jurisdiction of all civil actions where the matter in controversy exceeds the sum or value

of $75,000, exclusive of interest and costs, and is between—(1) citizens of different States[.]”

§ 1332(a). “[D]iversity jurisdiction does not exist unless each defendant is a citizen of a

different State from each plaintiff.” Owen Equip. & Erection Co. v. Kroger, 437 U.S. 365, 373

(1978). Here, Plaintiff has not alleged that he is diverse in citizenship with either Defendant.

Thus, he fails to establish diversity jurisdiction.

                                 B. Federal-Question Jurisdiction

        Under the federal-question statute, “[t]he district courts shall have original jurisdiction of

all civil actions arising under the Constitution, laws, or treaties of the United States.” 28 U.S.C.

§ 1331. Plaintiff filed his complaint on a § 1983 form. “Section 1983 creates no substantive

rights, but merely provides remedies for deprivations of rights established elsewhere.” Flint ex

                                                      3
rel. Flint v. Ky. Dep’t of Corr., 270 F.3d 340, 351 (6th Cir. 2001). Two elements are required to

state a claim under § 1983. Gomez v. Toledo, 446 U.S. 635 (1980). “[A] plaintiff must allege

the violation of a right secured by the Constitution and laws of the United States, and must show

that the alleged deprivation was committed by a person acting under color of state law.” West v.

Atkins, 487 U.S. 42 (1988).

          In the complaint, Plaintiff does not allege “the violation of a right secured by the

Constitution and laws of the United States”—that is, he does not allege the violation of federal

law. Rather, Plaintiff alleges only the violation of state law in claiming medical negligence.

And “a complaint that a physician has been negligent in diagnosing or treating a medical

condition does not state a valid claim of medical mistreatment under the Eighth Amendment.”

Estelle v. Gamble, 429 U.S. 97, 106 (1976). “Medical malpractice does not become a

constitutional violation merely because the victim is a prisoner.” Id. Plaintiff, therefore, fails to

state a § 1983 claim.1

          Because Plaintiff alleges only state-law claims in this action, the Court will enter a

separate Order dismissing this action without prejudice to filing in state court should he so

desire.

Date:   April 1, 2019




cc:     Plaintiff, pro se
        Defendants
4414.005




1
  Prior to filing the instant action, Plaintiff filed a § 1983 action alleging Eighth Amendment violations.
See Civil Action No. 4:18-CV-P99-JHM. By Memorandum Opinion and Order entered March 14, 2019,
the Court granted Defendants’ motion to dismiss and dismissed the action by separate Order.
                                                     4
